USCA4 Appeal: 16-1946      Doc: 74        Filed: 03/28/2018   Pg: 1 of 30




                                            PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 16-1920


        SKY CABLE, LLC; ROBERT SAYLOR,

                            Plaintiffs,

                     and

        MASSANUTTEN     RESORT,    LC; GREAT      EASTERN        RESORT
        CORPORATION;    GREAT    EASTERN   RESORT      MANAGEMENT,
        INCORPORATED; MICHAEL SHIFFLETT, a/k/a Mike Shifflett; KIMBERLI
        COLEY, a/k/a Kimberly Coly; MOUNTAINSIDE VILLAS OWNERS
        ASSOCIATION,   INC.;   WOODSTONE      TIME-SHARE        OWNERS
        ASSOCIATION; SHENANDOAH VILLAS OWNERS ASSOCIATION;
        SUMMIT AT MASSANUTTEN OWNERS ASSOCIATION; REGAL VISTAS
        AT MASSANUTTEN OWNERS ASSOCIATION; EAGLE TRACE OWNERS
        ASSOCIATION,

                            Defendants,

                     and

        RANDY COLEY, a/k/a Randolph Powhatan Cooley, a/k/a Randy Coly, d/b/a East
        Coast Sales, d/b/a East Coast Cable, d/b/a Resort Cable, d/b/a Its Thundertime,
        LLC, d/b/a East Coast Sales, LLC, d/b/a South Raleigh Air, LLC,

                            Defendant - Appellant,

                     v.

        DIRECTV, INC.

                            Defendant - Appellee.
USCA4 Appeal: 16-1946      Doc: 74        Filed: 03/28/2018   Pg: 2 of 30




                                             No. 16-1943


        SKY CABLE, LLC; ROBERT SAYLOR,

                            Plaintiffs,

                     and

        MASSANUTTEN     RESORT,    LC; GREAT      EASTERN        RESORT
        CORPORATION;    GREAT    EASTERN   RESORT      MANAGEMENT,
        INCORPORATED; MICHAEL SHIFFLETT, a/k/a Mike Shifflett; KIMBERLI
        COLEY, a/k/a Kimberly Coly; MOUNTAINSIDE VILLAS OWNERS
        ASSOCIATION,   INC.;   WOODSTONE      TIME-SHARE        OWNERS
        ASSOCIATION; SHENANDOAH VILLAS OWNERS ASSOCIATION;
        SUMMIT AT MASSANUTTEN OWNERS ASSOCIATION; REGAL VISTAS
        AT MASSANUTTEN OWNERS ASSOCIATION; EAGLE TRACE OWNERS
        ASSOCIATION,

                            Defendants,

                     and

        RANDY COLEY, a/k/a Randolph Powhatan Cooley, a/k/a Randy Coly, d/b/a East
        Coast Sales, d/b/a East Coast Cable, d/b/a Resort Cable, d/b/a Its Thundertime,
        LLC, d/b/a East Coast Sales, LLC, d/b/a South Raleigh Air, LLC,

                            Defendant - Appellant,

                     v.

        DIRECTV, INCORPORATED

                            Defendant - Appellee.



                                             No. 16-1944




                                                     2
USCA4 Appeal: 16-1946     Doc: 74        Filed: 03/28/2018   Pg: 3 of 30




        SKY CABLE, LLC; ROBERT SAYLOR,

                           Plaintiffs,

                    and

        RANDY COLEY, d/b/a East Coast Sales, d/b/a East Coast Cable, d/b/a Resort
        Cable, d/b/a Its Thundertime, LLC, d/b/a East Coast Sales, LLC, d/b/a South
        Raleigh Air, LLC; MASSANUTTEN RESORT, LC; GREAT EASTERN
        RESORT CORPORATION; GREAT EASTERN RESORT MANAGEMENT,
        INCORPORATED;         MICHAEL      SHIFFLETT,      a/k/a   Mike    Shifflett;
        MOUNTAINSIDE VILLAS OWNERS ASSOCIATION, INC.; WOODSTONE
        TIME-SHARE OWNERS ASSOCIATION; SHENANDOAH VILLAS OWNERS
        ASSOCIATION; SUMMIT AT MASSANUTTEN OWNERS ASSOCIATION;
        REGAL VISTAS AT MASSANUTTEN OWNERS ASSOCIATION; EAGLE
        TRACE OWNERS ASSOCIATION,

                           Defendants,

                    and

        KIMBERLI COLEY, a/k/a Kimberly Coly,

                           Defendant - Appellant,

                    v.

        DIRECTV, INCORPORATED

                           Defendant - Appellee.



                                            No. 16-1946


        SKY CABLE, LLC; ROBERT SAYLOR,

                           Plaintiffs,

                    and



                                                    3
USCA4 Appeal: 16-1946      Doc: 74        Filed: 03/28/2018   Pg: 4 of 30




        RANDY COLEY, a/k/a Randolph Powhatan Cooley, a/k/a Randy Coly, d/b/a East
        Coast Sales, d/b/a East Coast Cable, d/b/a Resort Cable, d/b/a Its Thundertime,
        LLC, d/b/a East Coast Sales, LLC, d/b/a South Raleigh Air, LLC;
        MASSANUTTEN           RESORT,      LC;     GREAT       EASTERN        RESORT
        CORPORATION;         GREAT       EASTERN        RESORT        MANAGEMENT,
        INCORPORATED; MICHAEL SHIFFLETT, a/k/a Mike Shifflett; KIMBERLI
        COLEY; MOUNTAINSIDE VILLAS OWNERS ASSOCIATION, INC.;
        WOODSTONE TIME-SHARE OWNERS ASSOCIATION; SHENANDOAH
        VILLAS OWNERS ASSOCIATION; SUMMIT AT MASSANUTTEN OWNERS
        ASSOCIATION; REGAL VISTAS AT MASSANUTTEN OWNERS
        ASSOCIATION; EAGLE TRACE OWNERS ASSOCIATION,

                            Defendants,

                     and

        ITS THUNDERTIME, LLC,

                            Defendant - Appellant,

                     v.

        DIRECTV, INCORPORATED

                            Defendant - Appellee.


        Appeals from the United States District Court for the Western District of Virginia, at
        Harrisonburg. Michael F. Urbanski, Chief District Judge. (5:11-cv-00048-MFU)


        Argued: January 25, 2018                                     Decided: March 28, 2018


        Before KEENAN, WYNN, and HARRIS, Circuit Judges.


        Affirmed by published opinion. Judge Keenan wrote the opinion, in which Judge Wynn
        and Judge Harris joined.


        ARGUED: James J. O’Keeffe, IV, JOHNSON, ROSEN & O’KEEFFE, LLC, Roanoke,
        Virginia, for Appellants. Robert Ward Shaw, GORDON & REES, LLP, Raleigh, North

                                                     4
USCA4 Appeal: 16-1946    Doc: 74        Filed: 03/28/2018   Pg: 5 of 30




        Carolina, for Appellant Randy Coley. John Hugo Jamnback, YARMUTH WILDSON,
        PLLC, Seattle, Washington, for Appellee. ON BRIEF: John W. Bryant, BRYANT &
        IVIE, PLLC, Raleigh, North Carolina, for Appellant Its Thundertime, LLC. Patrick T.
        Jordan, GORDON & REES, LLP, Seattle, Washington, for Appellant Randy Coley.




                                                 5
USCA4 Appeal: 16-1946     Doc: 74         Filed: 03/28/2018    Pg: 6 of 30




        BARBARA MILANO KEENAN, Circuit Judge:

              In 2013, the district court held Randy Coley (Mr. Coley) liable for conducting a

        fraudulent scheme involving the unauthorized transmission of television programming

        provided by DIRECTV, LLC (DIRECTV). The court entered judgment against Mr.

        Coley in the amount of over $2.3 million. After an unsuccessful attempt to satisfy its

        judgment against Mr. Coley personally, DIRECTV filed a motion in the district court to

        “reverse pierce” the “corporate veil” of three of Mr. Coley’s limited liability companies

        (LLCs), contending that the three entities were “alter egos” of Mr. Coley. The district

        court granted DIRECTV’s motion, finding that the LLCs were alter egos of Mr. Coley

        and, thus, were subject to execution of DIRECTV’s judgment against Mr. Coley.

              This appeal raises the question whether application of Delaware law in this case

        permits the remedy of reverse piercing a corporate veil of an LLC, when the LLC has

        been determined to be the alter ego of its sole member. Upon our review, we affirm the

        district court’s decision to allow this remedy, based on our consideration of existing

        Delaware law and of the overwhelming evidence that the LLCs at issue were alter egos of

        Mr. Coley. We also affirm the balance of the district court’s judgment.



                                                   I.

              Randy Coley has operated various businesses that provide consumers access to

        cable television services. DIRECTV widely distributes cable television services to many

        entities and individuals, including services to facilities that have multiple residential

        rooms, such as hotels and hospitals.    In 2000, Mr. Coley, through his now-defunct

                                                   6
USCA4 Appeal: 16-1946      Doc: 74         Filed: 03/28/2018     Pg: 7 of 30




        company East Coast Cablevision, LLC (ECC), contracted with DIRECTV to provide its

        programming to 168 rooms at the Massanutten Resort in Virginia. By May 2011, Mr.

        Coley was receiving payment for cable services provided to over 2,500 units at

        Massanutten by DIRECTV. During this time, however, Mr. Coley continued to pay

        DIRECTV only for services provided to the original 168 units, and fraudulently retained

        the excess revenue received for services provided to more than 2,300 units. Mr. Coley

        and ECC continued to provide unauthorized DIRECTV programming to those additional

        units at the Massanutten Resort until DIRECTV initiated an investigation and discovered

        the fraudulent scheme.

               In 2011, Sky Cable, LLC (Sky Cable), a dealer of DIRECTV’s services, sued Mr.

        Coley, his wife, Kimberli Coley (Mrs. Coley), and DIRECTV, among others, in the

        district court, alleging that Sky Cable had been deprived of certain revenue as a result of

        Mr. Coley’s unlawful distribution scheme at the Massanutten Resort.             The court

        ultimately dismissed Sky Cable’s claims against DIRECTV, but DIRECTV filed cross-

        claims in the case under 47 U.S.C. § 605(a) against Mr. Coley, Mrs. Coley, and ECC for

        unauthorized receipt and distribution of DIRECTV’s programming.

               The evidence before the district court showed that in addition to ECC, Mr. Coley

        also managed three other LLCs, namely, Its Thundertime, LLC (ITT), East Coast Sales,

        LLC (East Coast), and South Raleigh Air, LLC (South Raleigh). At issue in this case is

        appellant ITT, an LLC in which Mr. Coley is the sole member, which was incorporated in

        2008 under Delaware law. Mr. Coley stated that he created ITT to hold title to real

        property for various rental properties purchased by him and his wife. According to Mr.

                                                    7
USCA4 Appeal: 16-1946     Doc: 74         Filed: 03/28/2018    Pg: 8 of 30




        Coley, ITT collected only the profit, as opposed to the entire revenue, obtained from

        rentals of these properties. DIRECTV has not alleged that ITT was a part of the illegal

        cable television transmission scheme conducted by Mr. Coley and ECC.

              The evidence further showed that Mr. Coley is also the sole member of East Coast

        and South Raleigh, each of which manages and collects income on the properties owned

        by ITT. Mr. Coley and these three LLCs have engaged in a continuous commingling of

        funds. For example, on various occasions, Mr. Coley directed that one LLC transfer

        funds to another LLC to pay certain expenses, including mortgage payments on

        properties for which Mr. Coley and his wife were the mortgagors. Mr. Coley at times

        also admitted that he did not keep complete records of how and why funds were

        transferred between him and his LLCs.

              During the proceedings in the district court and before entry of judgment, Mrs.

        Coley represented that she had not been involved in her husband’s businesses and had no

        membership interest in ITT. Likewise, Mr. Coley testified prior to entry of judgment that

        Mrs. Coley had never worked outside the family home, and that Mr. Coley was the sole

        member of ITT.

              After years of litigation, the district court entered judgment in favor of DIRECTV

        against Mr. Coley and ECC for certain violations of federal communications law under

        47 U.S.C. § 605(a).     The court awarded damages to DIRECTV in the amount of

        $2,393,000. DIRECTV and Mrs. Coley stipulated to her dismissal from the case with

        prejudice, based on representations by her and Mr. Coley that she had no ownership

        interest in any of Mr. Coley’s companies.

                                                    8
USCA4 Appeal: 16-1946      Doc: 74         Filed: 03/28/2018     Pg: 9 of 30




               DIRECTV was unable to collect any payment on the judgment from Mr. Coley,

        who allegedly has few personal assets. Mr. Coley apparently dissolved ECC after the

        district court entered its judgment. However, discovery in the case revealed that several

        of Mr. Coley’s LLCs, including ITT, held title to or managed Mr. Coley’s assets.

        Therefore, to enforce its judgment against Mr. Coley, DIRECTV filed a motion in the

        district court to reverse pierce the corporate veil of ITT, East Coast, and South Raleigh to

        obtain access to the LLCs’ assets. These three LLCs were not parties to the case and had

        not been served with process.

               In response to DIRECTV’s motion, Mr. Coley asserted, contrary to his earlier

        representations made under oath in the district court, that Mrs. Coley had a 50 percent

        membership interest in ITT and had been a member of ITT since “day one.” At the time

        of DIRECTV’s motion, Mrs. Coley was not a party to the lawsuit, and she had not

        directly asserted her alleged interest in ITT in the district court. However, Mrs. Coley

        filed an action in North Carolina state court, which later was dismissed, seeking a

        declaration that she held a 50 percent interest in ITT. See Coley v. Its Thundertime LLC,

        No. 16-CVS-3019, 2016 WL 3944082, at *1, *5 (N.C. Super. Ct. July 15, 2016).

               Although Delaware has not expressly adopted the remedy of reverse piercing of a

        corporate veil, neither party asked the district court to certify that issue of law to the

        Delaware Supreme Court under that court’s Rule 41. In July 2016, over two years after

        its initial judgment issued, the district court entered an amended judgment rendering the

        three LLCs co-judgment debtors with Mr. Coley. The district court held that: (1) under

        Delaware law, the three LLCs were alter egos of Mr. Coley, and (2) that Delaware would

                                                     9
USCA4 Appeal: 16-1946      Doc: 74         Filed: 03/28/2018     Pg: 10 of 30




        recognize reverse veil piercing under such circumstances. 1 The court also held that the

        Coleys were equitably estopped from asserting that Mrs. Coley had any membership

        interest in the LLCs. Finally, the court held that DIRECTV’s failure to serve process on

        the LLCs did not prevent the court from exercising jurisdiction over them. Mr. Coley,

        Mrs. Coley, and ITT 2 timely appealed. 3



                                                    II.

               As an initial matter, DIRECTV has asked us to dismiss Mrs. Coley’s appeal on the

        grounds that she did not participate in the post-judgment proceedings in the district court

        and does not qualify as a nonparty entitled to appeal. Mrs. Coley contends in response




               1
                 Alternatively, the district court concluded that it could employ its inherent
        sanction power to reach the LLCs’ assets. See United States v. Shaffer Equip. Co., 11
        F.3d 450, 461–62 (4th Cir. 1993). Because we hold that the court did not err in reverse
        piercing ITT’s veil, we do not reach this issue.
               2
                These three appellants filed separate appeals that have been consolidated. South
        Raleigh also appealed, but its appeal has been dismissed.
               3
                  Pursuant to a request by DIRECTV, the district court also ordered the
        appointment of a receiver, but stayed execution of the order pending appeal. The
        appellants dispute in passing the district court’s appointment of a receiver. However,
        their passing reference is insufficient to preserve the issue for our review because they
        fail to include reasons and citations as required by our rules. See Fed. R. App. P.
        28(a)(8)(A).


                                                    10
USCA4 Appeal: 16-1946      Doc: 74         Filed: 03/28/2018      Pg: 11 of 30




        that she has established a sufficient legal interest in the judgment to file an appeal. We

        disagree with Mrs. Coley’s position. 4

               We review de novo Mrs. Coley’s asserted right to appeal as a nonparty. See

        Microsystems Software, Inc. v. Scandinavia Online AB, 226 F.3d 35, 39 (1st Cir. 2000);

        see also David v. Alphin, 704 F.3d 327, 333 (4th Cir. 2013). Generally, nonparties to

        proceedings in the district court may not appeal from a district court’s judgment. Kenny

        v. Quigg, 820 F.2d 665, 667 (4th Cir. 1987); see also Marino v. Ortiz, 484 U.S. 301, 304

        (1988) (noting that the “better practice” is for nonparty to seek intervention). A limited

        exception arises if a nonparty has an interest in the litigation and actively participated in

        the particular stage of district court proceedings that is challenged on appeal. See Doe v.

        Pub. Citizen, 749 F.3d 246, 259–61 (4th Cir. 2014) (explaining that nonparty that did not

        participate generally nevertheless could appeal because it participated in matters relevant

        on appeal); Microsystems, 226 F.3d at 41 (noting that litigants cannot “evade” party

        status and later expect to be treated as parties); Dopp v. HTP Corp., 947 F.2d 506, 512

        (1st Cir. 1991) (holding that party who secured dismissal prior to judgment could not

        appeal). This limited exception is particularly applicable when the nonparty is the only

        person or entity in a position to appeal a given aspect of the district court’s judgment.

        See Kenny, 820 F.2d at 668.




               4
                Mrs. Coley also contends that the court erred in exercising personal jurisdiction
        over her. Because we grant DIRECTV’s motion to dismiss her appeal, we do not address
        her personal jurisdiction argument.

                                                     11
USCA4 Appeal: 16-1946      Doc: 74         Filed: 03/28/2018     Pg: 12 of 30




               Mrs. Coley testified prior to being dismissed from the case in the pre-judgment

        proceedings that she had no membership interest in ITT. She now advances the contrary

        argument that she holds a 50 percent interest in ITT, but she did not participate in any

        manner in the post-judgment proceedings at issue in this appeal. 5 Additionally, we

        observe that Mr. Coley is in a position to represent on appeal any interest that Mrs. Coley

        otherwise could assert. Under these circumstances and in view of the equities of this

        case, we grant DIRECTV’s motion to dismiss Mrs. Coley’s appeal. See Hilao v. Estate

        of Marcos, 393 F.3d 987, 992 (9th Cir. 2004) (holding that nonparty can only appeal

        when it participated in proceedings and equities favor the appeal).



                                                    III.

                                                    A.

               Mr. Coley and ITT (the defendants) contend that the district court erred in reverse

        piercing ITT’s corporate veil. They primarily assert: (1) that Delaware law does not

        permit reverse piercing of a corporate veil, even when the corporation is an alter ego of

        the judgment debtor; and (2) that Delaware’s “LLC charging statute,” 6 Del. Code § 18-

        703, provides the exclusive remedy for a judgment creditor seeking access to the

        financial interest of an LLC’s member.

               In response, DIRECTV argues that the district court correctly predicted that

        Delaware law would permit reverse veil piercing under these factual circumstances, and

               5
                 The parties have not appealed the underlying judgment, in which Mrs. Coley did
        participate.

                                                    12
USCA4 Appeal: 16-1946      Doc: 74         Filed: 03/28/2018     Pg: 13 of 30




        that the Delaware LLC charging statute does not limit the ability of a judgment creditor

        to reverse pierce the corporate veil of an LLC that is the alter ego of a judgment debtor.

        We agree with DIRECTV’s position.

              We review de novo the question whether Delaware state law would recognize

        reverse piercing of the corporate veil of an LLC. See Salve Regina Coll. v. Russell, 499

        U.S. 225, 239 (1991); McNair v. Lend Lease Trucks, Inc., 95 F.3d 325, 328 (4th Cir.

        1996). A corporation is a fictional legal entity separate from its shareholders. DeWitt

        Truck Brokers, Inc. v. W. Ray Flemming Fruit Co., 540 F.2d 681, 683 (4th Cir. 1976).

        The corporate form generally insulates shareholders from personal liability for the

        corporation’s debts, because those debts are not imputed to the shareholders.          See

        generally id. Like a corporation, an LLC also generally protects its “members” from

        personal liability for the LLC’s debts. See NetJets Aviation, Inc. v. LHC Commc’ns,

        LLC, 537 F.3d 168, 176 (2d Cir. 2008).

               Nevertheless, courts have disregarded the legal distinction between a business

        entity and the individuals who hold ownership interests in that entity, if maintaining the

        distinction would “produce injustices or inequitable consequences.” DeWitt, 540 F.2d at

        683 (citation omitted). In such circumstances, a court may “pierce the veil” separating

        the entity and its constituent members and treat the entity and its members as identical.

        See id. Importantly, similar circumstances warrant piercing the veil of both corporations

        and LLCs. NetJets, 537 F.3d at 176.

              Traditional veil piercing permits a court to render an individual liable in a

        judgment against a business entity in which the individual has an interest, when the entity

                                                    13
USCA4 Appeal: 16-1946      Doc: 74          Filed: 03/28/2018     Pg: 14 of 30




        “is in fact a mere instrumentality or alter ego of [the individual].” Id. (citing Geyer v.

        Ingersoll Publ’ns Co., 621 A.2d 784, 793 (Del. Ch. 1992)); 1 W. Fletcher, Fletcher

        Cyclopedia of the Law of Corporations § 41 (2017) [1 Fletcher] (observing that

        traditional piercing of an entity’s corporate veil results in “liability [being] imposed upon

        its members”). Conversely, reverse veil piercing attaches liability to the entity for a

        judgment against the individuals who hold an ownership interest in that entity. See C.F.

        Tr., Inc. v. First Flight, L.P., 306 F.3d 126, 134 (4th Cir. 2002) (explaining that reverse

        piercing renders the entity liable for debts of a member); see also Zahra Spiritual Tr. v.

        United States, 910 F.2d 240, 244 (5th Cir. 1990) (noting that courts can reverse pierce a

        corporation’s veil based on a finding of alter ego).

               Reverse piercing is classified into two types, namely, insider reverse piercing and

        outsider reverse piercing. See 1 Fletcher, supra, § 41.70. “Insider” reverse piercing

        applies when “the controlling [member or shareholder] urges the court to disregard the

        corporate entity that otherwise separates the [member or shareholder] from the

        corporation.”   1 James D. Cox & Thomas Lee Hazen, Treatise on the Law of

        Corporations § 7:18 [Cox & Hazen] (3d ed. 2017). However, many courts strongly

        oppose allowing a company’s veil to be pierced for the benefit of the individuals who

        themselves have created the company. 6 Id.; 2 F. Hodge O’Neal & Robert B. Thompson,

        Close Corporations and LLCs: Law and Practice § 8:18 [O’Neal & Thompson] (Rev. 3d



               6
                 Because insider reverse piercing is not at issue in this case, we express no
        opinion on the propriety of that theory under Delaware law.

                                                     14
USCA4 Appeal: 16-1946       Doc: 74         Filed: 03/28/2018      Pg: 15 of 30




        ed.) (“[C]ourts rarely permit a corporation to be disregarded for the benefit of its own

        shareholders.”).

               “Outsider” reverse piercing, the type relevant here, applies when an outside third

        party, frequently a creditor, urges a court to render a company liable in a judgment

        against its member. First Flight, 306 F.3d at 134 (“Outsider reverse veil-piercing extends

        [the] traditional veil-piercing doctrine to permit a third-party creditor to ‘pierce[ ] the

        veil’ to satisfy the debts of an individual out of the corporation’s assets.” (citation omitted

        and second alteration in original)). Many courts have allowed outsider reverse piercing

        in actions by creditors, Cox & Hazen, supra, § 7:18, because outsider reverse piercing

        “follows logically the premises of traditional veil piercing,” O’Neal & Thompson, supra,

        § 8:18. The states that have barred outsider reverse piercing have done so “in large part

        because of the potential harm to innocent shareholders [or members].” 7 Cox & Hazen,

        supra, § 7:18.

               The law of the state in which an entity is incorporated generally governs the

        question whether a court may pierce an entity’s veil. See First Nat’l City Bank v. Banco

        Para El Comercio Exterior de Cuba, 462 U.S. 611, 621 (1983); Taurus IP, LLC v.

        DaimlerChrysler Corp., 726 F.3d 1306, 1336 (Fed. Cir. 2013) (applying law of state of

        incorporation to reverse piercing claim). Accordingly, we apply Delaware law to this



               7
                  Many other states have recognized the remedy of reverse piercing in certain
        circumstances. See First Flight, 306 F.3d at 135 (collecting cases from various
        jurisdictions).


                                                      15
USCA4 Appeal: 16-1946         Doc: 74       Filed: 03/28/2018    Pg: 16 of 30




        question. 8 Because no Delaware court to date has recognized reverse veil piercing,

        Crystallex Int’l Corp. v. Petroleos de Venezuela, S.A., 213 F. Supp. 3d 683, 690 n.7 (D.

        Del. 2016), rev’d on other grounds, 879 F.3d 79 (3d Cir. 2018), our task is to predict

        whether Delaware would recognize such a remedy under the circumstances presented

        here. See Askew v. HRFC, LLC, 810 F.3d 263, 266 (4th Cir. 2016) (explaining that we

        may predict state law when an issue is not settled); see also United States v. Badger, 818

        F.3d 563, 568, 571 (10th Cir. 2016) (predicting that Utah would permit reverse piercing).

               Delaware courts have recognized traditional veil piercing as an equitable remedy,

        but have cautioned that the remedy is appropriate only in exceptional circumstances.

        Wallace ex rel. Cencom Cable Income Partners II, Inc. v. Wood, 752 A.2d 1175, 1183

        (Del. Ch. 1999) (“Persuading a Delaware court to disregard the corporate entity is a

        difficult task.” (citation omitted)). The Delaware Supreme Court has stated that the

        corporate form may be disregarded “in the interest of justice, when such matters as fraud,

        contravention of law or contract, public wrong, or where equitable consideration among

        members of the corporation require it, are involved.” Pauley Petroleum Inc. v. Cont’l Oil

        Co., 239 A.2d 629, 633 (Del. 1968). In Delaware, the alter ego theory is a general

        principle of corporate law according to which a court may pierce a company’s veil if

        separate entities “operate[ ] as a single economic entity such that it would be inequitable

        for [the] Court to uphold a legal distinction between them.” NetJets, 537 F.3d at 177

        (citation omitted).

               8
                    The parties do not dispute that Delaware law applies to the reverse piercing
        analysis.

                                                    16
USCA4 Appeal: 16-1946       Doc: 74        Filed: 03/28/2018      Pg: 17 of 30




               Although there are obvious differences between piercing an entity’s veil to render

        an individual liable, and piercing the veil to render a company liable, we have explained

        that in many jurisdictions “the same considerations that justify [traditional] piercing [of]

        the corporate veil may justify piercing the veil in ‘reverse.’” First Flight, 306 F.3d at 135

        (citing 1 Fletcher, supra, § 41.70). But see Cancan Dev., LLC v. Manno, No. CV 6429-

        VCL, 2015 WL 3400789, at *22 (Del. Ch. May 27, 2015) (observing that reverse

        piercing may require different analysis).         Notably, in Delaware, disregarding the

        corporate fiction “can always be done if necessary to prevent fraud or chicanery,” a

        principle that would support both traditional and reverse veil piercing. See Adams v.

        Clearance Corp., 121 A.2d 302, 308 (Del. 1956) (emphasis added) (noting that

        disregarding corporate form can be appropriate but not addressing veil piercing directly).

        Just as traditional veil piercing permits a court to hold a member liable for a company’s

        actions, reverse veil piercing permits a court to hold a company liable for a member’s

        actions if recognizing the corporate form would cause fraud or similar injustice. See

        Pauley, 239 A.2d at 633; Harco Nat’l Ins. Co. v. Green Farms. Inc., No. CIV. A. 1131,

        1989 WL 110537, at *4 (Del. Ch. Sept. 19, 1989) (observing that Pauley applied directly

        to corporate veil piercing).

               Reverse veil piercing is particularly appropriate when an LLC has a single

        member, because this circumstance alleviates any concern regarding the effect of veil

        piercing on other members who may have an interest in the assets of an LLC. See 1

        Fletcher, supra, § 41.70 (noting that “potential harm” to other members “must be

        considered”). Therefore, when an entity and its sole member are alter egos, the rationale

                                                     17
USCA4 Appeal: 16-1946      Doc: 74         Filed: 03/28/2018      Pg: 18 of 30




        supporting reverse veil piercing is especially strong. And because Delaware courts apply

        the alter ego theory only in exceptional circumstances, recognition of reverse veil

        piercing for the limited purpose of preventing fraudulent conduct would not threaten the

        general viability of the corporate form in Delaware. See Wallace, 752 A.2d at 1183.

               We also observe that “Delaware has a powerful interest of its own in preventing

        the entities that it charters from being used as vehicles for fraud. Delaware’s legitimacy

        as a chartering jurisdiction depends on it.” NACCO Indus., Inc. v. Applica Inc., 997 A.2d

        1, 26 (Del. Ch. 2009). Were Delaware to permit courts to hold an alter ego member

        liable for an entity’s debts without also allowing courts to hold the alter ego entity liable

        for the member’s debts, fraudulent members could hide assets in plain sight to avoid

        paying a judgment. Delaware law is clear, however, that a corporate form cannot be used

        as a “shield” to hinder creditors from collecting on adjudicated claims. See Martin v.

        D.B. Martin Co., 88 A. 612, 614, 619 (Del. Ch. 1913); see also First Flight, 306 F.3d at

        135 (noting that corporate form should not be used to “shelter” assets “from lawful

        claims of judgment creditors” (citation omitted)).

               And finally, Delaware courts have signaled some willingness to apply a theory of

        reverse veil piercing. In Spring Real Estate, LLC v. Echo/RT Holdings, LLC, the Court of

        Chancery of Delaware noted that “where [a] subsidiary is a mere alter ego of the parent to

        the extent that the Court may engage in ‘reverse veil-piercing,’ the Court may treat the




                                                     18
USCA4 Appeal: 16-1946        Doc: 74        Filed: 03/28/2018    Pg: 19 of 30




        assets of the subsidiary as those of the parent” for certain purposes. 9 No. CV 7994-VCN,

        2016 WL 769586, at *3 (Del. Ch. Feb. 18, 2016). And, in another decision, the Delaware

        Chancery Court observed that a claim of traditional veil piercing “might have prevailed”

        had it been presented properly as a claim of reverse veil piercing. Cancan, 2015 WL

        3400789, at *22. Given this present status of Delaware law regarding the issue before us,

        we conclude that Delaware would recognize outsider reverse piercing of an LLC’s veil

        when the LLC is the alter ego of its sole member.

                  Our conclusion is not altered by the defendants’ contention that Delaware’s LLC

        charging statute, 6 Del. Code § 18-703, is the exclusive remedy for a judgment creditor

        seeking access to the assets of an LLC’s member. The LLC charging statute provides, in

        part, that “[o]n application by a judgment creditor . . . a court having jurisdiction may

        charge the limited liability company interest of the judgment debtor to satisfy the

        judgment,” but only for “distributions” to which the debtor would otherwise be entitled.

        6 Del. Code § 18-703(a). The LLC charging statute also has an “exclusivity” clause that

        states:

                  The entry of a charging order is the exclusive remedy by which a judgment
                  creditor of a member or a member’s assignee may satisfy a judgment out of
                  the judgment debtor’s limited liability company interest and attachment,
                  garnishment, foreclosure or other legal or equitable remedies are not


                  9
                Although Delaware does not have an intermediate appellate court, the Court of
        Chancery of Delaware plays a significant role in the development of corporate law in
        Delaware. Adam D. Feldman, A Divided Court in More Ways Than One: The Supreme
        Court of Delaware and Its Distinctive Model for Judicial Efficacy, 1997-2003, 67 Alb. L.
        Rev. 849, 854 n.31 (2004).


                                                     19
USCA4 Appeal: 16-1946      Doc: 74         Filed: 03/28/2018     Pg: 20 of 30




               available to the judgment creditor, whether the limited liability company
               has 1 member or more than 1 member.

        6 Del. Code § 18-703(d).

               Although neither the Delaware Supreme Court nor the Delaware Chancery Court

        has interpreted this exclusivity provision in Section 18-703, we think that it is clear that

        piercing the veil of an alter ego is not the type of remedy that the provision was designed

        to prohibit. The rule of statutory construction known as “ejusdem generis” instructs that,

        when general words follow the enumeration of specific items in a list, the general words

        apply “only to other items akin to those specifically enumerated.” Harrison v. PPG

        Indus., Inc., 446 U.S. 578, 588 (1980); see In re IAC/InterActive Corp., 948 A.2d 471,

        495–96 (Del. Ch. 2008). Thus, the general phrase “or other legal or equitable remedies,”

        which follows the three enumerated remedies in the exclusivity provision, refers to

        similar types of remedies as those specifically listed.        The remedies specifically

        enumerated in the exclusivity provision, “attachment, garnishment, [and] foreclosure,”

        involve traditional common law actions by which a creditor may seize particular property

        of a debtor. See, e.g., BFP v. Resolution Tr. Corp., 511 U.S. 531, 541 (1994) (explaining

        that foreclosure is a remedy pertaining to debtor’s interest in specific property); N. Ga.

        Finishing, Inc. v. Di-Chem, Inc., 419 U.S. 601, 610 (1975) (Powell, J., concurring in the

        judgment) (“Garnishment and attachment remedies afford the . . . judgment creditor a

        means of assuring . . . that the debtor will not remove from the jurisdiction, encumber, or

        otherwise dispose of certain assets . . . .”); Sniadach v. Family Fin. Corp. of Bay View,




                                                    20
USCA4 Appeal: 16-1946      Doc: 74         Filed: 03/28/2018     Pg: 21 of 30




        395 U.S. 337, 340 (1969) (assuming that “attachments in general” apply to “specialized

        type[s] of property,” including the attachment of wages).

               Reverse veil piercing under the alter ego theory, however, involves seeking assets

        of a debtor through a challenge to the legitimacy of an LLC or a corporation. Thus, when

        an LLC is determined to be the alter ego of its sole member, this finding permits a court

        to treat the LLC as “identical” to its member, such that the court regards “the ultimate

        party in interest . . . in law and fact as the sole party in a particular transaction.” See

        Pauley, 239 A.2d at 633 (emphasis added); see also DeWitt, 540 F.2d at 683. In such

        circumstances, “the separateness of the [LLC] has ceased.” 1 Fletcher, supra, § 41.10.

        Accordingly, because piercing the veil of an LLC effectively eliminates the legal status of

        the LLC in very narrow circumstances in which fraud or other injustice has been

        established, that remedy is unlike the various common law seizure remedies listed in the

        exclusivity provision of the Delaware LLC charging statute.

               Moreover, an interpretation of the LLC charging statute that would prevent courts’

        ability to reverse pierce an LLC’s veil would contradict Delaware courts’ traditional

        “power . . . to look through these legal fictions . . . and see by whom and through what

        agencies the wrong is done and on whom the loss ultimately falls.” Martin, 88 A. at 615.

        Such an outcome impermissibly would limit Delaware’s ability to “prevent[ ] the entities

        that it charters from being used as vehicles for fraud,” and would allow solvent debtors to

        engage in fraud by using the LLC form solely to avoid liability for their debts. NACCO,

        997 A.2d at 26. Delaware courts are empowered to disregard the corporate form to

        prevent such “chicanery.” Adams, 121 A.2d at 309.

                                                    21
USCA4 Appeal: 16-1946       Doc: 74        Filed: 03/28/2018      Pg: 22 of 30




               Accordingly, we conclude that Delaware’s LLC charging statute does not prevent

        a court from reverse piercing the veil of an LLC that serves only as an alter ego of its sole

        member, because such an LLC is a “sham entity.” See Crosse v. BCBSD, Inc., 836 A.2d

        492, 497 (Del. 2003). The district court therefore correctly held that under Delaware law,

        outsider reverse piercing of an LLC is warranted to render an LLC a co-judgment debtor

        when the LLC is the alter ego of its sole member. 10

                                                     B.

               Mr. Coley next argues that the district court erred in concluding that ITT was his

        alter ego. He contends that such a conclusion required the court to find that ITT had a

        fraudulent purpose. Mr. Coley asserts that because the court failed to make a finding of

        fraudulent purpose, the court erred in reverse piercing ITT’s veil. We disagree with Mr.

        Coley’s argument.

               Because a court’s conclusion that an LLC is an alter ego of its member “depends

        largely on the resolution of questions of fact,” we will uphold that determination if it is

        not clearly erroneous. In re Cty. Green Ltd. P’ship, 604 F.2d 289, 292 (4th Cir. 1979).

        In Delaware, to prevail under an alter ego theory, a plaintiff is not required to show

        “actual fraud but must show a mingling of the operations of the entity and its owner plus

        an ‘overall element of injustice or unfairness.’” NetJets, 537 F.3d at 176 (quoting Harco,

        1989 WL 110537, at *5); Irwin & Leighton, Inc. v. W.M. Anderson Co., 532 A.2d 983,

        989 (Del. Ch. 1987) (explaining that the test for disregarding corporate form “cannot be

               10
                Because we hold that Delaware law permits reverse piercing, we deny as moot
        Mr. Coley’s motion for certification of certain questions to the Delaware Supreme Court.

                                                     22
USCA4 Appeal: 16-1946        Doc: 74          Filed: 03/28/2018        Pg: 23 of 30




        reduced to a single formula”); Martin, 88 A. at 615 (observing that when disregarding

        corporate form, there was no requirement that corporation was “originally intended to

        perpetrate a fraud”).

               If legally separate entities fail to follow corporate formalities when doing business

        with one another, this failure may raise an inference that the entities are one and the

        same. 11 See NetJets, 537 F.3d at 178. Additionally, piercing an entity’s veil under the

        alter ego theory is particularly appropriate when a single individual or entity completely

        dominates and controls another entity. Wallace, 752 A.2d at 1183–84.

               Here, the district court found that ITT, East Coast, and South Raleigh were Mr.

        Coley’s alter egos because they “operate as a single economic entity in which money

        flows freely between them at [Mr.] Coley’s whim.” The court further found significant

        evidence of “[Mr.] Coley’s failure to observe corporate formalities, an utter lack of

        proper accounting records, and extensive commingling of assets.” We conclude that the

        district court did not clearly err in its alter ego finding.

               We reject Mr. Coley’s contention that an alter ego must have been created with an

        expressly fraudulent purpose. See NetJets, 537 F.3d at 177 (noting that there is no

        requirement that an alter ego was “originally intended to perpetrate a fraud” (citing




               11
                  LLCs must observe fewer internal formalities than corporations, but the
        principle that they should follow ordinary formalities and norms when doing business
        with other entities is the same. NetJets, 537 F.3d at 178.


                                                        23
USCA4 Appeal: 16-1946       Doc: 74        Filed: 03/28/2018    Pg: 24 of 30




        Martin, 88 A. at 615)). Instead, it is enough that the entity was used to cause fraud or

        injustice. 12 See id. at 176–77; Pauley, 239 A.2d at 633; Harco, 1989 WL 110537, at *5.

              The evidence that Mr. Coley and his LLCs are alter egos is substantial. Mr. Coley

        clearly controls ITT and, on multiple occasions, testified pre-judgment that he is ITT’s

        sole member. Mrs. Coley separately testified that she had no ownership interest in any of

        Mr. Coley’s business entities and was not a member of ITT. 13 Mr. Coley also produced

        an operating agreement during pre-judgment discovery listing himself as ITT’s only

        member, and testified that he is the only one who “get[s] a check” from his LLCs.

              There is also abundant evidence in the record that Mr. Coley and his LLCs

        commingled their funds. Mr. Coley failed to keep complete records of how and why

        funds were deposited from one LLC’s account into another LLC’s account, or into his

        personal accounts. Checks made out to “East Coast Sales” were sometimes deposited

        into Mr. Coley’s personal account. However, Mr. Coley also received income directly

        from East Coast. Mr. Coley even reported East Coast’s profit and loss on his individual

        tax return. Yet, in his deposition testimony, Mr. Coley could not explain the amounts

        that he received from his LLCs as salary and other income. For example, he stated as

        follows:

              Q: Well, I’m trying to understand, Mr. Coley, what do you exactly buy with
              your own money. Because as far as I can tell, you’ve got at least $130,000
              flowing into your and [Mrs. Coley’s] account, your tax return from 2014

              12
                   We express no view whether ITT was created for a fraudulent purpose.
              13
                  Because we affirm below the district court’s decision to estop Mrs. Coley from
        asserting an interest in ITT, we do not address Mrs. Coley’s alleged interest in ITT here.

                                                    24
USCA4 Appeal: 16-1946      Doc: 74         Filed: 03/28/2018     Pg: 25 of 30




               reports business income of $66,000 and a bunch of losses. And so I’m
               trying to understand how that all fits together. Can you explain it to me?

               A: No. I don’t know how—I don’t—I can’t explain this here. I can’t
               explain that.

               Funds also were transferred freely among the LLCs. For example, South Raleigh

        and East Coast collected the rental revenue on properties owned by ITT, but South

        Raleigh and East Coast then transferred that revenue, less their expenses, to ITT as profit.

        Mr. Coley failed to explain why the revenue did not go directly to ITT, the owner of the

        properties. And when asked why certain transfers of funds also were made from ITT to

        one of the other LLCs, Mr. Coley had no explanation.

               Mr. Coley also testified that payments for ITT’s “major expenses” frequently were

        transferred from another LLC to ITT. He stated that these expenses included “major

        thing[s] like taxes, insurance, taxes, we make sure it’s all paid out of [ITT].” Other

        expenses, however, were paid by another LLC, without passing through ITT.               For

        example, Mr. Coley speculated that certain checks written from the South Raleigh

        account might have been used to pay “HOA fees” on the properties owned by ITT. Yet,

        he stated confusingly that those checks “are paid to South Raleigh Air. [But t]hey are

        [ITT’s] money.” Still other funds from Mr. Coley’s LLCs were used to pay loans on two

        vehicles for which Mr. Coley personally was the borrower.

               Finally, the LLCs also made payments on mortgages for properties owned by ITT.

        Mr. Coley testified that on one such property, East Coast made payments on the mortgage

        loan, but that he and his wife were the borrowers. South Raleigh also made mortgage

        payments on a separate property owned by ITT, for which Mr. and Mrs. Coley were the

                                                    25
USCA4 Appeal: 16-1946      Doc: 74         Filed: 03/28/2018     Pg: 26 of 30




        borrowers. Moreover, even the mortgage on Mr. Coley’s personal residence was paid by

        one of his LLCs. Nevertheless, Mr. Coley took the mortgage interest deduction on such

        properties on his personal tax return. This cumulative evidence strongly indicates that

        Mr. Coley and his LLCs were in fact a single economic entity, NetJets, 537 F.3d at 176,

        utterly dominated and controlled by Mr. Coley, Wallace, 752 A.2d at 1183. We also

        conclude that an “overall element of injustice or unfairness” is present in this case,

        because DIRECTV has not received any payment on its judgment against Mr. Coley

        although the district court found Mr. Coley liable over four years ago. See NetJets, 537

        F.3d at 176. We therefore hold that the district court’s finding that ITT and Mr. Coley

        are alter egos was not clearly erroneous.

                                                    C.

               The defendants next argue that the district court erred in holding that Mr. Coley’s

        participation in the post-judgment proceedings permitted the court to exercise jurisdiction

        over ITT, despite the fact that ITT was not served with process. DIRECTV argues in

        response that because the court had jurisdiction over ITT’s alter ego, Mr. Coley, the court

        necessarily had jurisdiction over ITT. Again, we agree with DIRECTV.

               We review de novo a court’s determination of its personal jurisdiction over a

        nonparty.   See Mylan Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 59–60 (4th Cir. 1993).

        Typically, service of process is a precondition to a court’s exercise of personal

        jurisdiction over a defendant. See Fed. Deposit Ins. Corp. v. Schaffer, 731 F.2d 1134,

        1135–36 (4th Cir. 1984). However, when a court has engaged in traditional veil piercing,

        the court may exercise personal jurisdiction vicariously over an individual if the court has

                                                    26
USCA4 Appeal: 16-1946       Doc: 74         Filed: 03/28/2018     Pg: 27 of 30




        jurisdiction over the individual’s alter ego company. See Newport News Holdings Corp.

        v. Virtual City Vision, Inc., 650 F.3d 423, 433 (4th Cir. 2011) (observing that courts have

        “consistently acknowledged that it is compatible with due process to exercise personal

        jurisdiction over an individual . . . who is an alter ego” (citation omitted)); see also Ranza

        v. Nike, Inc., 793 F.3d 1059, 1072–73 (9th Cir. 2015) (noting that alter ego test “may be

        used to extend personal jurisdiction”). Moreover, a court may exercise jurisdiction over

        an entity if its alter ego “participated fully in the proceedings [below] and therefore

        waived any objections to lack of service of process.” Transfield ER Cape Ltd. v. Indus.

        Carriers, Inc., 571 F.3d 221, 224 (2d Cir. 2009) (citation omitted).

               Fundamentally, the jurisdictional inquiry concerns whether a particular party is

        before the court.    See, e.g., Daimler AG v. Bauman, 134 S. Ct. 746, 754 (2014)

        (observing that personal jurisdiction involves court’s authority over a particular

        defendant); Cent. States, Se. & Sw. Areas Pension Fund v. Cent. Transp., Inc., 841 F.2d

        92, 95–96 (4th Cir. 1988) (noting that jurisdiction involves question of “proper parties”).

        When a company is an alter ego of its sole member, the alter ego and the member are

        effectively the same entity. Pauley, 239 A.2d at 633. Accordingly, “the jurisdictional

        contacts of [the individual] are the jurisdictional contacts of the [alter ego entity].” See

        Patin v. Thoroughbred Power Boats Inc., 294 F.3d 640, 653 (5th Cir. 2002) (citation

        omitted); see also Ranza, 793 F.3d at 1072–73. Moreover, when reverse veil piercing of

        a single-member LLC is involved, the individual already is properly before the court.

        Thus, there is no concern that the alter ego LLC controlled by that individual must

        somehow receive independent notice of a legal action. Cf. Restatement (Second) of

                                                     27
USCA4 Appeal: 16-1946      Doc: 74          Filed: 03/28/2018    Pg: 28 of 30




        Judgments § 59(5) (Am. Law Inst. 1982) (observing that, in traditional piercing context,

        notice to alter ego individual is appropriate). We therefore conclude that an LLC that is

        the alter ego of its sole member is properly before the court when the court has

        jurisdiction over that member. See Ranza, 793 F.3d at 1072–73.

               Here, the defendants do not contend that the court erred in exercising personal

        jurisdiction over Mr. Coley, ITT’s sole member, who participated fully in the district

        court proceedings. See Carefirst of Md., Inc. v. CareFirst Pregnancy Ctrs., Inc., 334

        F.3d 390, 397 (4th Cir. 2003) (explaining that personal jurisdiction is proper when the

        defendant directed business activities at the forum state); Transfield, 571 F.3d at 224.

        Accordingly, applying the principles set forth above, we hold that the court did not err in

        exercising jurisdiction over ITT.



                                                      IV.

               Finally, we find no merit in the defendants’ argument that the district court erred

        in holding that the Coleys were equitably estopped from asserting any membership

        interest in ITT during the post-judgment proceedings. We review the district court’s

        decision applying equitable estoppel for abuse of discretion. Am. Bankers Ins. Grp., Inc.

        v. Long, 453 F.3d 623, 629 (4th Cir. 2006).

               Equitable estoppel is a doctrine that is intended to protect litigants from

        “unscrupulous opponents who induce a litigant’s reliance” and “then reverse themselves

        to argue that they win under the opposite scenario.” See Teledyne Indus., Inc., v. NLRB,

        911 F.2d 1214, 1220 (6th Cir. 1990) (citation omitted); In re Varat Enters., Inc., 81 F.3d

                                                      28
USCA4 Appeal: 16-1946      Doc: 74          Filed: 03/28/2018    Pg: 29 of 30




        1310, 1317 (4th Cir. 1996) (explaining that estoppel rule is designed to protect party that

        may be prejudiced by an opponent’s change of position). A party may invoke equitable

        estoppel by showing that (1) an adversary made a representation, (2) upon which the

        party relied, (3) that was contradicted by the adversary’s later representation, (4) to the

        party’s detriment. Zoroastrian Ctr. & Darb-E-Mehr of Metro. D.C. v. Rustam Guiv

        Found. of N.Y., 822 F.3d 739, 753 (4th Cir. 2016); Teledyne, 911 F.2d at 1220.

               In the pre-judgment proceedings, Mrs. Coley represented that she had no

        ownership interest in any of Mr. Coley’s business entities and was not a member of ITT.

        Mr. Coley also testified that he was the sole member of ITT, and that his wife had no

        membership interest in ITT. He even produced an operating agreement for ITT in 2012

        indicating that he was the sole member. DIRECTV relied on the Coleys’ representations

        in dismissing its claims against Mrs. Coley. 14

               In direct contrast to his prior position, Mr. Coley asserted during the post-

        judgment proceedings that Mrs. Coley has been a member of ITT since “day one.” Mrs.

        Coley herself sought a declaration in North Carolina state court that she had a 50 percent

        interest in ITT. Under these circumstances, DIRECTV would have suffered prejudice if

        the district court had accepted the Coleys’ new position, which was a complete

               14
                 The defendants contend that DIRECTV should not have relied on Mrs. Coley’s
        representations, because DIRECTV had questioned her veracity. Their contention is
        unavailing, however, because what is relevant is that the Coleys made material
        representations upon which DIRECTV relied, not whether one party deceived the other.
        See U.S. ex rel. Humble Oil & Ref. Co. v. Fid. & Cas. Co. of N.Y., 402 F.2d 893, 898 (4th
        Cir. 1968). Moreover, we conclude that it was plainly reasonable for DIRECTV to rely
        on Mr. and Mrs. Coley’s consistent testimony that she had no interest in ITT.


                                                     29
USCA4 Appeal: 16-1946      Doc: 74         Filed: 03/28/2018     Pg: 30 of 30




        repudiation of their earlier sworn statements during the pre-judgment litigation. The

        Coleys’ shifting positions reflected an attempt to assert whatever position would advance

        their quest to avoid liability and to place their personal assets beyond the reach of

        DIRECTV. Accordingly, we hold that the district court did not abuse its discretion in

        estopping the assertion of Mrs. Coley’s alleged interest in ITT in the post-judgment

        proceedings. 15



                                                    V.

               For these reasons, we affirm the district court’s decision to reverse pierce the veil

        of ITT, rendering ITT a co-debtor in the judgment against Mr. Coley. We also affirm the

        district court’s decision to estop Mr. Coley from asserting that Mrs. Coley has a

        membership interest in ITT, and we grant DIRECTV’s motion to dismiss Mrs. Coley’s

        appeal.

                                                                                       AFFIRMED




               15
                 Having decided the issues presented on appeal, we deny as moot DIRECTV’s
        motion to remand to allow the district court to clarify the scope of its judgment.

                                                    30